

 
SEVERANCE AGREEMENT
 
THIS SEVERANCE AGREEMENT (“Agreement”) is made and entered into as of May 7,
2008, by and between LUFKIN INDUSTRIES, INC., a Texas corporation (the
“Company”) and Christopher L. Boone of Lufkin, Texas (the “Executive”).
 
WHEREAS, the Company currently employs the Executive as a Vice President of the
Company; and
 
WHEREAS, the board of directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to provide
certain terms and conditions of the Executive’s employment upon the occurrence
of a “Change in Control”, as defined below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other consideration mutually acknowledged, the Company and the
Executive (the “Parties”) agree as follows:
 
1. Term.
 
The term of this Agreement (the “Term”) shall commence on the date first set
forth above (the “Start Date”), and shall continue through December 31, 2010;
provided, however, that on December 31, 2009 and on each succeeding December 31,
the Term shall automatically extend for one calendar year, unless either party
gives written notice to the contrary at least sixty (60) days prior to the date
the Agreement would otherwise be extended.  Notwithstanding the above, if the
Executive’s employment terminates for any reason prior to a Change in Control
then, except as provided in Section 2(c), this Agreement shall terminate.
 
2. Employment.
 
(a) If, during the Term, a Change in Control occurs while the Executive is
employed by the Company, the Company shall continue to employ the Executive, and
the Executive shall remain in employment, subject to this Agreement, for the
period commencing on the Effective Date (as defined below) and ending on the
earlier of (A) the second anniversary of such date, or (B) the first day of the
month coinciding with or next following the Executive’s Normal Retirement Date
(the “Protection Period”).
 
(b) For purposes of this Agreement, the Effective Date shall be the date on
which occurs the earliest of the following events, each of which is hereinafter
referred as a “Change in Control”:
 
(i) any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an executive benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company) together with its
“Affiliates” and “Associates”, as such term is defined in Rule 12b-2 of the
Exchange Act, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the Company’s common stock or of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors;
 
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i) , (iii) or (iv) of this
definition) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;
 
(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other company other than (A) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 65% of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than 25% of the combined voting power of the Company’s then
outstanding securities; or
 
(iv) the shareholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale, exchange or disposition by the
Company of  “all or a significant portion of the Company’s assets,” which for
this purpose shall mean a sale or other disposition transaction or series of
related transactions involving assets of the Company or any subsidiary
(including the stock of any subsidiary) in which the value of the assets or
stock being sold or otherwise disposed of (as measured by the purchase price
being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than 35% of the fair market value of the Company (as
hereinafter defined).  For purposes of the preceding sentence, the “fair market
value of the Company” shall be the aggregate market value of the outstanding
shares of common stock of the Company (on a fully diluted basis) plus the
aggregate market value of the Company’s other outstanding equity
securities.  The aggregate market value of the shares of common stock of the
Company shall be determined by multiplying the number of shares of the Company’s
common stock (on a fully diluted basis) outstanding on the date of the execution
and delivery of a definitive agreement with respect to the transaction or series
of related transactions (the “Transaction Date”) by the market value per share
immediately preceding the Transaction Date or by such other method as the Board
shall reasonably determine is appropriate.  The aggregate market value of any
other equity securities of the Company shall be determined in a manner similar
to that prescribed in the immediately preceding sentence for determining the
aggregate market value of the shares of common stock of the Company or by such
other method as the Board shall reasonably determine is appropriate.
 
(c) If the Executive’s employment with the Company is terminated other than for
Cause prior to a date on which a Change in Control occurs or if the Executive’s
employment with the Company is affected prior to the date on which a Change in
Control occurs in a way which if occurring after a Change in Control would
constitute Good Reason (as defined in Section 4.4(b) of this Agreement), and it
is reasonably demonstrated that such termination or effect (1) was at the
request of a third party who had taken steps reasonably calculated to effect a
Change in Control or (2) otherwise arose in connection with or anticipation of a
Change in Control, then both the Change in Control and the Effective Date shall
be deemed to have occurred on the date immediately prior to such termination of
employment or effect upon the Executive’s employment and the Executive’s rights
shall be as determined under Section 4.4 below on such basis.
 
3. Terms of Employment.
 
(a) Position and Duties.
 
(i) During the Protection Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 90-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date, or any office or location
less than thirty-five (35) miles from such location.
 
(ii) During the Protection Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Protection Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an executive of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto), subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
 
(b) Compensation.
 
(i) Base Salary.  During the Protection Period the Executive shall receive a
base salary (“Base Salary”) at a monthly rate at least equal to the highest
monthly base salary paid or payable to the Executive by the Company during the
thirty-six month period immediately preceding the month in which the Effective
Date occurs.  During the Protection Period, the Base Salary shall be reviewed at
least annually and shall be increased at any time and from time to time as shall
be substantially consistent with increases in base salary awarded in the
ordinary course of business to other key executives of the Company and its
subsidiaries.  Any increase in Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement.  Base Salary shall
not be reduced after any such increase.
 
(ii) Annual Bonus.  In addition to Base Salary, the Executive shall be awarded,
for each fiscal year during the Protection Period, an annual bonus (an “Annual
Bonus”) in cash at least equal to the highest bonus payable to the Executive
from the Company and its subsidiaries in respect of the three fiscal years
immediately preceding the fiscal year in which the Effective Date occurs.
 
(iii) Incentive, Savings and Retirement Plans.  In addition to Base Salary and
Annual Bonus payable as hereinafter provided, the Executive shall be entitled to
participate during the Protection Period in all incentive, savings and
retirement plans, practices, policies and programs applicable to other key
executives of the Company and its subsidiaries, in each case providing benefits
which are the economic equivalent to those in effect or as subsequently
amended.  Such plans, practices, policies and programs, in the aggregate, shall
provide the Executive with compensation, benefits and reward opportunities at
least as favorable as the most favorable of such compensation, benefits and
reward opportunities provided by the Company for the Executive under such plans,
practices, policies and programs as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided at any time thereafter with respect to other key
executives of the Company and its subsidiaries.
 
(iv) Welfare Benefit Plans.  During the Protection Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its subsidiaries, at least as
favorable as the most favorable of such plans, practices, policies and programs
in effect at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter with respect to other key executives
of the Company and its subsidiaries.
 
(v) Expenses.  During the Protection Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter with respect to other key
executives of the Company and its subsidiaries.
 
(vi) Fringe Benefits.  During the Protection Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its subsidiaries in effect
at any time during the 90-day period immediately preceding the Effective Date
or, if more favorable to the Executive, as in effect at any time thereafter with
respect to other key executives of the Company and its subsidiaries.
 
(vii) Office and Support Staff.  During the Protection Period, the Executive
shall be entitled to an office or offices of a size and with furnishing and
other appointments, and to secretarial and other assistance, at least equal to
the most favorable of the foregoing provided to the Executive by the Company and
its subsidiaries at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as provided at any time
thereafter with respect to other key executives of the Company and its
subsidiaries.
 
(viii) Vacation.  During the Protection Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its subsidiaries as in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
other key executives of the Company and its subsidiaries.
 
4. Termination of Employment.
 
The Executive’s employment is subject to termination during the Protection
Period only as provided in this Section 4.
 
4.1           Death or Disability.
 
If the Executive’s employment is terminated due to his death or total
disability, as determined under the Company’s applicable long-term disability
plan, this Agreement shall terminate without further obligations to the
Executive or in the case of the Executive’s death to the Executive’s legal
representatives under this Agreement, other than those obligations accrued or
earned and vested (if applicable) by the Executive as of the date of termination
of employment (the “Termination Date”), including, for this purpose (i) the
Executive’s full Base Salary through the Termination Date at the rate in effect
on the Termination Date or, if higher, at the highest rate in effect at any time
from the 90-day period preceding the Effective Date through the Termination Date
(the “Highest Base Salary”), (ii) the product of (A) the Annual Bonus, if any,
paid to the Executive for the last full fiscal year and (B) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Termination Date, and the denominator of which is 365, and (iii) any
compensation previously deferred by the Executive (together with any accrued
interest or other earnings thereon), and not yet paid by the Company and any
accrued vacation pay not yet paid by the Company (such amounts specified in
clauses (i), (ii) and (iii) are hereinafter referred to as “Accrued
Obligations”).  All such Accrued Obligations shall be paid to the Executive or
in the event of the Executive’s death to the Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) days of the Termination
Date.  Anything in this Agreement to the contrary notwithstanding, the
Executive, or the Executive’s family as appropriate, shall be entitled to
receive benefits at least equal to the most favorable benefits provided by the
Company and any of its subsidiaries under all plans, programs, practices and
policies relating to disability or family death benefits, as applicable, if any,
in accordance with the most favorable plans, programs, practices and policies of
the Company and its subsidiaries in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect on the date of the Executive’s
disability or death with respect to other key executives of the Company and its
subsidiaries and their families.
 
4.2           Termination by the Company for Cause.
 
If the Company terminates the Executive’s employment for Cause, as defined
below, the Executive shall be entitled only to Highest Base Salary and benefits
accrued as of the effective date of such termination plus the amount of any
compensation previously deferred by the Executive (together with accrued
interest or other earnings thereon).  Any other benefits shall be determined
under applicable plans, programs or other coverages maintained by the
Company.  For purposes of this Agreement, the term “Cause” shall mean:
 
(i) an act or acts of personal dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive at the expense of the
Company;
 
(ii) repeated violations by the Executive of the Executive’s obligations under
Section 3 of this Agreement which are demonstrably willful and deliberate on the
Executive’s part and which are not remedied in a reasonable period of time after
receipt of written notice from the Company; or
 
(iii) the conviction of the Executive of, or plea of nolo contendere by the
Executive to, a felony.
 
The Executive must be notified in writing of any termination of his employment
for Cause, which writing shall set forth in reasonable detail the facts and
circumstances relied upon therefor.  The Executive will then have the right,
within ten days of receipt of such notice, to file a written request for
review.  In such case, the Executive will be given the opportunity to be heard,
personally or by counsel, by the members of the Board who are not then
executives of the Company (the “Independent Directors”) and a majority of the
Independent Directors must thereafter confirm that such termination is for
Cause.  If the Independent Directors do not provide such confirmation, the
termination shall be treated as a termination by the Company without Cause.
 
4.3           Termination by the Executive.
 
The Executive may terminate his employment at any time in which case, except as
otherwise provided in Sections 4.4 and 4.5 below, the Executive shall be
entitled only to his salary and benefits accrued or earned and vested (if
applicable) as of the date of termination, including for this purpose, all
Accrued Obligations.
 
 
4.4
Termination of the Executive for Good Reason; Termination by the Company without
Cause.

 
(a) In General.  In the event the Executive’s employment is terminated during
the Protection Period (i) by the Executive for Good Reason (as defined below),
or (ii) by the Company without Cause, then:
 
(i) the Company shall pay to the  Executive in a lump sum in cash within thirty
(30) days after the  Termination Date the aggregate of the following amounts:
 
A.           to the extent not theretofore paid, the Executive’s Highest Base
Salary through the Termination Date;
 
B.           the product of (x) the Annual Bonus paid  to the Executive for the
last full fiscal year (if any) ending during the Protection Period or, if
higher, the Annual Bonus paid to the Executive for the last full fiscal year
prior to the Effective Date (as applicable, the “Recent Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Termination Date and the denominator of which is 365;
 
C.           the product of (x) 2.00 and (y) the sum of (i) the Highest Base
Salary and (ii) the Recent Bonus; and
 
D.           in the case of compensation previously deferred by the Executive,
all amounts previously deferred (together with any accrued interest or other
earnings thereon) and not yet paid by the Company, and any accrued vacation pay
not yet paid by the Company;
 
(ii) the Executive shall be entitled to receive a lump sum retirement benefit
equal to the difference between (a) the actuarial equivalent of the benefit the
Executive would receive under all retirement plans if he remained employed by
the Company at the compensation level provided for in Section 3 of this
Agreement for the remainder of the Protection Period and (b) the actuarial
equivalent of his benefit, if any, actually accrued under the Company’s plans;
and
 
(iii) for the remainder of the Protection Period, or such longer period as any
plan, program, practice or policy may provide, the Company shall continue
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, programs,
practices and policies as described in Section 3 of this Agreement if the
Executive’s employment had not been terminated, including health insurance and
life insurance, in accordance with the most favorable plans, practices, programs
or policies of the Company and its subsidiaries during the 90-day period
immediately preceding the Effective Date, or, if more favorable to the
Executive, as in effect at any time thereafter with respect to other key
executives of the Company and its subsidiaries and their families and for
purposes of eligibility for retiree benefits pursuant to such plans, practices,
programs and policies, the Executive shall be considered to have remained
employed until the end of the Protection Period, to have retired on the last day
of such period and to have satisfied all conditions for eligibility for all such
retiree benefits.
 
(b) Good Reason.  For purposes of this Agreement, Good Reason means any one of
the following shall have occurred and not been corrected within ten (10) days
following written notice to the Company:
 
(i) the Executive reports to someone other than the chief executive officer of
the Company;
 
(ii) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3 of this Agreement, or any other action by the Company or any affiliate which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;
 
(iii) any failure by the Company to comply with any of the provisions of Section
3 of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
 
(iv) the Company’s requiring the Executive to be based at any office or location
other than that described in Section 3 hereof, except for travel reasonably
required in the performance of the Executive’s responsibilities;
 
(v) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
 
(vi) any failure by the Company to comply with and satisfy Section 10(c) of this
Agreement.
 
For purposes of this Section 4.4(b), any good faith determination of “Good
Reason” made by the Executive shall be final and binding upon the Parties.
 
 
4.5
Termination by the Executive Following the First Anniversary of the Protection
Period.

 
In the event that the Executive remains in the employ of the Company on the
first day of the month coinciding with or next following the first anniversary
of the Effective Date (the “Anniversary Date”), then the Executive may elect the
provisions of this Section 4.5 by delivering a notice of termination within the
period commencing on the Anniversary Date and ending thirty (30) days after the
Anniversary Date (the “Window Period”), resigning as a director if applicable,
and officer, and terminating his employment.  If the Company receives such
notice of termination from the Executive within the Window Period, then the
Executive shall be entitled to the same compensation, benefits and other
remuneration as described in Section 4.4 applicable to a termination by the
Company without Cause.
 
5. Confidential Information.
 
The Executive shall not, at any time, except in good faith in the performance of
his duties for the Company, divulge any trade secrets or other proprietary or
confidential information concerning the accounts, business or affairs of the
Company, which shall have been obtained by the Executive during the Executive’s
employment by the Company and which shall not be or become public knowledge
other than by acts of the Executive in violation of this Agreement (except such
information as is required by law or legal process to be divulged, in which case
he shall give the Company prompt notice of such required disclosure and use his
reasonable best efforts, in cooperation with the Company, to defend against any
such required disclosure).  However, in no event shall an asserted violation of
the provisions of this Section 5 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.
 
6. Indemnification.
 
6.1           If at any time the Executive is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that he is or was a director, officer, employee or agent of the Company, or is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, the Company shall indemnify the Executive and
hold him harmless against reasonable expenses (including attorneys’ fees),
judgments, fines, penalties, amounts paid in settlement and other liabilities
actually and reasonably incurred by him in connection with such action, suit or
proceeding to the full extent permitted by law.
 
6.2           Expenses (including attorneys’ fees) incurred by the Executive in
appearing at, participating in, or defending any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative, shall be paid by the Company at reasonable intervals in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by the Executive to repay such amounts if it shall ultimately be
determined that he is not entitled to be indemnified.
 
6.3           All claims for indemnification under this Agreement shall be
asserted and resolved as follows:
 
(i) The Executive (a) shall promptly notify the Company of any third-party claim
or claims asserted against him (“Third Party Claim”) that could give rise to a
right of indemnification under this Agreement and (ii) shall transmit to the
Company a written notice (“Claim Notice”) describing in reasonable detail the
nature of the Third Party Claim, a copy of all papers served with respect to
such claim (if any), and the basis of his request for indemnification under this
Agreement.
 
(ii) Within thirty (30) days after receipt of any Claim Notice (“Election
Period”), the Company shall notify the Executive (a) whether the Company
disputes its potential liability to the Executive under this Section 6 with
respect to such Third Party Claim and (b) whether the Company desires, at its
sole cost and expense, to defend the Executive against such Third Party Claim by
any appropriate proceedings, which proceedings shall be prosecuted diligently by
the Company to a final conclusion or settled at the discretion of the Company in
accordance with this Subsection 6.3(ii). The Company shall have full control of
such defense and proceedings, including any compromise or settlement
thereof.  The Executive is hereby authorized, at the Company’s sole cost and
expense (but only if he is actually entitled to indemnification hereunder or if
the Company assumes the defense with respect to the Third Party claim), to file,
during the Election Period, any motion, answer or other pleadings which he shall
deem necessary or appropriate to protect his interests or those of the Company
and not prejudicial to the Company.  If requested by the Company, the Executive
agrees, at the Company’s sole cost and expense, to cooperate with the Company
and its counsel in contesting any Third Party Claim that the Company elects to
contest, including without limitation, through the making of any related
counterclaim against the person asserting the Third Party Claim or any
cross-complaint against any person.  The Executive may participate in, but not
control, any defense or settlement of any Third Party Claim controlled by the
Company pursuant to this Section 6.3 and the Company shall bear his costs and
expenses with respect to such participation.
 
(iii) If the Company fails to notify the Executive within the Election Period
that the Company elects to defend the Executive pursuant to Subsection 6.3(ii),
or if the Company elects to defend the Executive pursuant to Subsection 6.3(ii)
but fails to diligently and promptly prosecute or settle the Third Party Claim,
then the Executive shall have the right to defend, at the sole cost and expense
of the Company, the Third Party Claim.  The Executive shall have full control of
such defense and proceedings; provided, however, that the Executive may not
enter into, without the Company’s consent, which shall not be unreasonably
withheld, any compromise or settlement of such Third Party Claim.
Notwithstanding the foregoing, if the Company has delivered a written notice to
the Executive to the effect that the Company disputes its potential liability to
the Executive under this Section 6, and if such dispute is resolved in favor of
the Company by final, nonappealable order of a court of competent jurisdiction,
the Company shall not be required to bear the costs and expenses of the
Executive’s defense pursuant to this Section 6 or of the Company’s participation
therein at the Executive’s request, and the Executive shall reimburse the
Company promptly in full for all costs and expenses of such litigation.  The
Company may participate in, but not control, any defense or settlement
controlled by the Executive pursuant to this Section 6.3 (iii), and the Company
shall bear its own costs and expenses with respect to such participation. (iv)
The indemnification provided by this Section 6 shall apply whether or not the
negligence of a party is alleged or proved.
 
7. Non-exclusivity of Rights.
 
Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plans, programs,
policies or practices, provided by the Company or any of its subsidiaries and
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any stock option or
other agreements with the Company or any of its subsidiaries.  Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of the Company or any of its subsidiaries
at or subsequent to the Termination Date shall be payable in accordance with
such plan, policy, practice or program.
 
8. Full Settlement.
 
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the  amounts payable to the Executive under any of the
provisions of this Agreement.  The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof, plus in
each case interest at the applicable federal rate provided for in Section
7872(f)(2) of the Internal Revenue Code of 1986, as amended (the “Code”).
 
9. Certain Additional Payments by the Company.
 
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”) , then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax, imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.
 
(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by Arthur Andersen & Co. (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Termination Date,
if applicable, or such earlier time as is requested by the Company.  The initial
Gross Up Payment, if any, as determined pursuant to this Section 9(b), shall be
paid to the Executive within five (5) days of the receipt of the Accounting
Firm’s determination.  If the Accounting Firm determines that no Excise Tax is
payable to the Executive, it shall furnish the Executive with an opinion that he
has substantial authority not to report any Excise Tax on his federal income tax
return.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”) ,
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to Section 9 (c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
 
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which the Executive gives such notice to the Company (or shorter such period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim;
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim;
 
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including attorneys fees and any additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
such representation and payment of costs and expenses.  Without limitation on
the foregoing provisions of this Section 9(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount.  Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other authority.
 
(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claims
and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
 
10. Successors.
 
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
 
11. Withholding.
 
Anything to the contrary notwithstanding, all payments required to be made by
the Company hereunder to the Executive, his spouse, his estate or beneficiaries,
shall be subject to withholding of such amounts relating to taxes as the Company
may reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.
 
12. Effect of Severance Agreement.
 
This Agreement contains the entire agreement between the Parties concerning the
rights and obligations of the Executive upon a Change in Control and supersedes
all prior agreements, understandings, discussions, negotiations, and
undertakings, whether written or oral, between the Parties with respect thereto.
 
13. Amendments and Waivers.
 
This Agreement may not be modified or amended except by a writing signed by both
Parties.  A Party may waive compliance by the other Party with any term or
provision of this Agreement, or any part thereof, provided that the term or
provision, or part thereof, is for the benefit of the waiving Party.  Any waiver
shall be limited to the facts or circumstances giving rise to the noncompliance
and shall not be deemed either a general waiver or modification with respect to
the term or provision, or part thereof, being waived, or as to any other term or
provision of this Agreement, nor shall it be deemed a waiver of compliance with
respect to any other facts or circumstances then or thereafter occurring.
 
14. Mediation and Legal Actions.
 
If a dispute arises out of or related to this Agreement or its breach and if the
dispute cannot be settled through direct discussions, then the Company and the
Executive agree first to endeavor to settle the dispute in an amicable manner by
mediation, under the applicable provisions of Sec. 154.001 et seq.  Texas Civil
Practices & Remedies Code, as supplemented by the mediation rules of the
American Arbitration Association, before having recourse to any other proceeding
or forum.  If any party to this Agreement brings legal action to enforce the
terms of this Agreement against another party to this Agreement and prevails in
such legal action, the other party, in addition to the remedy or relief obtained
in such legal action, shall be liable for the expenses incurred by the
successful party in such legal action including costs of court and the fees and
expenses of counsel.
 
15. Notices.
 
Any notice given hereunder shall be in writing and shall be deemed given when
delivered personally or by courier, or five days after being mailed, certified
or registered mail, duly addressed to the Party concerned at the address
indicated below or at such other address as such Party may subsequently provide:
 

 
To the Company:
Lufkin Industries, Inc.
   
601 South Raguet
   
Lufkin, Texas 75901
   
Attn: Secretary
       
To the Executive:
Christopher L. Boone
   
2209 Copeland St
   
Lufkin, TX  75901



16. Severability.
 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.
 
17. Survivorship.
 
The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
18. References.
 
References in this Agreement to the Executive shall be deemed to refer to his
legal representative or, where appropriate, to his beneficiary or beneficiaries
in the event of the Executive’s death or a judicial determination of his
incompetence.
 
19. Governing Law.
 
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Texas without reference to the principles of
conflicts of law.
 
20. Headings.
 
The headings of paragraphs contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.
 
21. Counterparts.
 
This Agreement may be executed in one or  more counterparts.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first written above.
 



 
LUFKIN INDUSTRIES, INC.
 
By:
  /s/ John F. Glick        
/s/ Christopher L. Boone
 
Christopher L. Boone


